Citation Nr: 1133785	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-22 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980, from February 2003 to February 2004, and from November 2006 to April 2008.  The Veteran also had intervening years of service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In July 2011, the Veteran testified at a video hearing before the undersigned.  


FINDING OF FACT

The competent and credible evidence of record shows that the Veteran was first diagnosed with hepatitis C while on active duty and his hepatitis C has continued since that time.


CONCLUSION OF LAW

Hepatitis was incurred in active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran and his representative contend that the claimant's hepatitis C was caused by the jet gun inoculations he received prior to his most recent deployment to Iraq and has continued since that time.  It is also requested that the Veteran be afforded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that service treatment records document the fact the Veteran received numerous inoculations.  Moreover, medical records dated in March 2008, prior to his separation from his third period of active duty ending in April 2008, document for the first time the Veteran being diagnosed with hepatitis C.  Subsequent medical records document the Veteran's continued complaints and treatment for hepatitis C.  

The Board recognizes that the Veteran reported in his March 2008 medical records that his risk factors for hepatitis C included his interaction with a family member in the early 1970's who had hepatitis, his use of cocaine in 1975, and a tattoo he received in between two of his periods of active duty in 1980's.  The Board also recognizes the fact that in reserve component examinations dated in September 1996 and September 2000 the Veteran reported a history of jaundice or hepatitis. 

However, despite the above risk factors and despite the above history of jaundice or hepatitis, the fact remains that he never specifically reported during these reserve examinations that he had hepatitis.  Moreover, the September 1996 and September 2000 reserve component examinations did not report that he had hepatitis C despite blood tests being conducted at these times.  Furthermore, at all of his earlier and subsequent active duty and reserve component examinations, including his July 1977 and February 2003 entry examinations and the October 2006 pre-deployment examination, while the examiner noted that the Veteran had tattoos, his examinations did not reveal hepatitis C despite blood tests also being conducted at these times.  See examinations dated in July 1977, July 1982, December 1983, February 1987, September 2000, April 1991, January 1992, September 1996, and February 2003; pre-deployment examinations conducted in August 2005 and October 2006.  In fact, the pre-deployment examinations indicate that he was fit for world wide deployment. 

Therefore, regardless of the Veteran's earlier statement in his treatment records and at his reserve component examinations, the Board finds that the preponderance of the competent and credible evidence of record shows that his hepatitis C manifested itself for the first time in March 2008, prior to his separation from his third period of active duty ending in April 2008 and has continued to the current time.  Although the Veteran provided a history regarding possible risk factors concerning hepatitis C, he is not competent to diagnosis such a disease.  As noted previously, the diagnosis was not made until March 2008, which places the onset of the disease during a period of active duty.

Under such circumstances, and with reasonable doubt resolved in the Veteran's favor, the Board concludes that service connection for the hepatitis C that was first diagnosed while on a period of active duty is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


